Ostrander, C. J.
(dissenting). That the automobile belonged to defendant is to be inferred from the proven facts; that it was being driven by an employee of defendant rests upon the statement of Brown, who was in the car. after the accident and who told the policeman witness that he was in the employ of the defendant. I think the testimony of Brown’s statement was .not competent and that it was reversible error to receive and consider it.
Brooke, Stone, and Kuhn, JJ., concurred with Ostrander, C. J.